IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Ronald D. Weaver,                    :
                    Appellant        :
                                     :
           v.                        :       No. 1860 C.D. 2016
                                     :
Commonwealth of Pennsylvania         :
Department of Corrections Employees: :
Susan Shoff, Officer Evanisko,       :
Eugene Santorella, Trevor Wingard, :
and Dorina Varner                    :


                                     ORDER


             NOW, September 27, 2017, having considered appellant’s application

for reargument, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge